DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/940,564 filed on 7/28/2020 with effective filing date 11/18/2015. Claims 1-5 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Parker US 2007/0296963 A1 in view of Angal et al. US 2006/0163491 A1.
Per claim 1, Parker discloses a system for detecting defects in a contact lens material (para: 55, e.g. such includes pharmaceuticals, commonly but not exclusively in a solid form such as tablets or capsules, as well as optical items such as contact lenses and electronic items such as microchips or the like, and small electrical circuit items or pieces) comprising: a camera having a lens and a digital image output for inspecting said lens suspended in saline solution (para: 121, e.g. by locating the camera 102 substantially perpendicular to the flat side of the blister package 4, it will detect different light signatures from good and weak seals).
Parker fails to explicitly disclose wherein said camera's digital image output includes only the image produced by light in a color spectrum corresponding to a portion of the spectrum of light produced by fluorescent emission of said lens material; a first Ultra violet light source to illuminate said lens and excite fluorescent emission therein; a first filter to filter the emitted light from the lens which is illuminated by Ultra violet light; and a computer having an associated memory, an input for accepting the digital image output from said camera, and an output representative of an analyzed digital image wherein said analyzed digital image includes visible indications of any imperfections detected in said lens material.
Angal et al. however in the same field of endeavor teaches wherein said camera's digital image output includes only the image produced by light in a color spectrum corresponding to a portion of the spectrum of light produced by fluorescent emission of said lens material (para: 22, e.g. the UV light sources 50 may comprise a plurality of UV light emitting diodes (LEDs) emitting light at a wavelength sufficient to excite fluorescent emission in the coating 1 being inspected); a first Ultra violet light source to illuminate said lens and excite fluorescent emission therein (para: 22, e.g. the UV light sources 50 may comprise a plurality of UV light emitting diodes (LEDs) emitting light at a wavelength sufficient to excite fluorescent emission in the coating 1 being inspected); a first filter to filter the emitted light from the lens which is illuminated by Ultra violet light (para: 22, e.g. the present invention may incorporate a second optical filter 42 disposed between the UV LEDs and the inspection target that only permits passage of light having wavelengths between approximately 300 and 409 nm to provide targeted excitation radiation to the fluorescent coatings 1); and a computer having an associated para: 28, e.g. an algorithm used to detect voids or holidays simply examines the digital image stored by the camera 20 to determine the absence of light in the fluorescent emission spectrum for the specific coating 1 being inspected; algorithm simply examines the image pixel by pixel to determine where the blue to green color present in the image is below a predetermined threshold, and marks those portions of the image).
Therefore, in view of disclosures by Angal et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Parker and Angal et al. in order to void undetected to the naked eyes can be detected using the fluorescent coating imperfections detection system. 
Per claim 2, Angal et al. further teaches a system as claimed in claim 1 wherein said light source comprises an array of UV light emitting diodes (para: 22, e.g. UV LED).
Per claim 3, Angal et al. further teaches a system as claimed in claim 2 wherein said array of UV light emitting diodes is disposed around the lens of said camera (para: 22).
Per claim 4, Angal et al. further teaches a system as claimed in claim 1 further comprising a strobe controller capable of energizing said light source in synchronous operation with the image acquisition of said camera (para: 23, e.g. a commercial strobe controller 60 to deliver a limited current pulse to the LED array synchronously with the camera 20 image acquisition operation).
Per claim 5, Angal et al. further teaches a system as claimed in claim 4 further comprising a feature within the strobe controller capable of energizing said light source with different timing pulses in synchronous operation with the image acquisition of said camera (para: 23, e.g. a commercial strobe controller 60 to deliver a limited current pulse to the LED array synchronously with the camera 20 image acquisition operation).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lipscomb US 2015/0253257 A1, e.g. a method for automatically inspecting contact lenses having 
printed markings thereon for cosmetic defects.
	Dispenza et al. US 2004/0042003 A1, e.g. methods and apparatuses for inspecting optical devices, particularly contact lenses. 
Vertoprakhov et al. US 2013/0169955 A1, e.g. an embodiment of a method and system for inspecting clear and printed contact lenses is provided.  A contact lens is inspected by illuminating the contact lens using bright-field illumination and low-angle dark-field illumination simultaneously. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/               Examiner, Art Unit 2485